Citation Nr: 1509312	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-44 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction of the disability rating assigned for degenerative disc disease of the lumbar spine from 40 percent to 10 percent disabling, effective March 1, 2010.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a bilateral foot condition, to include hallux valgus with hammertoes of the second toes and pes planus.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for stenosis of the cervical spine. 

6.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2008 rating decision, the RO denied service connection for a bilateral foot disability, depression and asthma.  

In a December 2009 rating decision, the RO decreased the rating for the Veteran's lumbar spine disability from 40 percent to 10 percent disabling, effective March 1, 2010.  Thereafter, in a July 2010 rating decision, the RO, in pertinent part, denied an increased rating for the appellant's lumbar spine disability.

In a May 2012 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a cervical spine disability.  However, in a statement of the case (SOC) dated in June 2014, the RO determined that new and material evidence had been received to reopen the claim of service connection for a cervical spine disability and continued the previous denial.

The appellant testified before the undersigned at a Board videoconference in December 2014.

In statements received in July 2011, the appellant requested service connection for a thoracic spine condition and an increased rating for residuals of chip fracture of the left talus.  Additionally, in a September 2014 statement the Veteran requested service connection for pseudofolliculitis barbae and in a January 2015 statement he requested service connection for posttraumatic stress disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of the propriety of the reduction of the disability rating for the Veteran's lumbar spine disability, entitlement to service connection for a bilateral foot condition, depression and a cervical spine disability and entitlement to an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In correspondence dated in July 2011, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for asthma.





CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeal on the issue of entitlement to service connection for asthma, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2014).

In a letter dated in July 2011, the appellant's representative indicated that he was withdrawing the appeal as to the issue of entitlement to service connection for asthma.  As such, the Veteran has withdrawn the claim and there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  As such, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for asthma is dismissed.



REMAND

Unfortunately, remand is necessary for further development in this case.

As noted, the Veteran testified before the undersigned at a videoconference in December 2014.  Thereafter, the appellant was informed that, due to an audio malfunction, a transcript of the proceeding was unable to be produced.  He was offered the opportunity to testify at another hearing.  In correspondence received in February 2015, the Veteran's representative indicated that he wished to have another hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by videoconference at the RO.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


